Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 JP 2010-082486 cited in the information disclosure statement filed 12 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	It is noted applicants provided a copy of WO 2010/082486 with the information disclosure statement filed 12 August 2020  but did not list it on the form PTO/SB/08a. The Examiner has listed this reference on the form PTO-892.
	JP 2017-188678 cited in and WO 2010/082486 provided with the information disclosure statement filed 12 August 2020 have been considered with respect to the discussion of these references given in the specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 9 of U.S. Patent No. 11,440,093. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 9 of the reference teaches a duct core comprising the composite particles of patented claim 1. The patented composite particle comprises a soft magnetic iron-based particle; a coating layer disposed on the surface of the iron-based particles and a nanopowder which is at least partially disposed within in the coating layer, where the coating layer is a compound comprising Fe, Si, O, B and N and the nanopowder is a powder of a compound comprising O, N and at least one element selected from the group consisting of Fe, Si, Zr, Co, Al, Mg, Mn and Ni. Patented claim 2 teaches the nanoparticle is a powder of a compound comprising Fe, Si, O and N, which is the same as in claim 2 of this application. Patented claim 3 teaches the coating layer has an average thickness of 5-100 nm, which falls within the range of claim 4 of this application. Patented claim 7 teaches the nanoparticles have an average particle size of 5-200 nm which overlaps, and the suggests, the particle size rage of claim 3 of this application. One of ordinary skill in the would realize and find obvious to use the particles of patented claims 2, 3 or 7 as the composite particles in the patented dust core instead of those of patented claim 1, since claims 2, 3 and 7 include all of the limitations of patented claim 1. 
While patented claim 9 does not teach that the duct core comprises a plurality of the composite particles of patented claim 1 nor an interstitial layer disposed between the coating layers, dust cores are conventionally produced from a plurality of soft magnetic particles where the particles are bonded together using a resin. Thus one of ordinary skill in the art would have found it obvious to use a plurality of the particles of patented claims 1-3 or 7 to form the dust core of claim 9 and to use a resin to bond the particles, as is conventionally done in the art. The bonding resin forms an interstitial layer disposed between the coating layers. The suggested dust core makes obvious that claimed in this application. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited prior art of record of a duct core comprising a plurality of soft magnetic iron-based particles, having an average particle size of 1-100 microns; a coating layer disposed on the surface of the iron-based particles, an interstitial layer disposed between the coating layers and a nanopowder disposed between the particles, where the coating layer is a compound comprising Fe, Si, O, B and N and the nanopowder is a powder of a compound comprising O, N and at least one element selected from the group consisting of Fe, Si, Zr, Co, Al, Mg, Mn and Ni. There is no teaching or suggestion in the claims of U.S. Patent No. 11,440,093 that the taught iron-based particles have an average size of 1-100 microns. 
There is no teaching or suggestion in the cited prior art of record of a duct core having an apparent density of 6.6 g/cc or more comprising a plurality of soft magnetic Fe-Si alloy particles; a coating layer disposed on the surface of the iron-based particles, an interstitial layer disposed between the coating layers and a nanopowder disposed between the particles, where the coating layer is a compound comprising Fe, Si, O, B and N and the nanopowder is a powder of a compound comprising O, N and at least one element selected from the group consisting of Fe, Si, Zr, Co, Al, Mg, Mn and Ni. There is no teaching or suggestion in the claims of U.S. Patent No. 11,440,093 that the soft magnetic Fe-based particles is an Fe-Si alloy nor is the apparent density of the claimed duct core can be 6.6 g/cc or more.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/28/22